Citation Nr: 0800679	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hypertension with hyperlipidemia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chronic non-
specific dermatitis, currently evaluated as 10 percent 
disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that decision, the RO denied entitlement to 
service connection for headaches; denied claims for increased 
ratings for bilateral pes planus, chronic non-specific 
dermatitis, and hypertension with hyperlipidemia; and 
increased the assigned rating for allergic rhinitis from zero 
to 10 percent, effective January 28, 2004.  The veteran 
perfected an appeal as to the denials, and as to the 10 
rating percent assigned for the service-connected allergic 
rhinitis.  

In the May 2004 rating decision, the RO also denied a claim 
of entitlement to an increased disability rating for right 
eye nevis and lattice degeneration.  The veteran initiated an 
appeal as to that claim by filing a timely notice of 
disagreement.  However, after the RO issued a statement of 
the case on that issue in November 2005, the veteran did not 
file a substantive appeal to perfect an appeal as to that 
issue.  Therefore, although the veteran discussed the 
condition of the right eye nevis and lattice degeneration at 
the March 2007 Travel Board hearing, the claim is not on 
appeal before the Board at this time.  However, that 
discussion does indicate that the veteran is raising a claim 
for an increased rating for right eye nevis and lattice 
degeneration.  This matter is referred to the RO for 
appropriate action.

During the March 2007 Travel Board hearing, the veteran also 
indicated that he was raising a claim of entitlement to 
service connection for gout as related to his service-
connected bilateral pes planus.  See page eight of the 
hearing transcript for details.  This matter is referred to 
the RO for appropriate action. 

The issue of entitlement to an increased (compensable) rating 
for hypertension with hyperlipidemia is addressed in the 
decision below.  The other issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertension with hyperlipidemia results in 
diastolic pressure that is predominantly less than 100 and 
systolic pressure that is predominantly less than 160.

 
CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hypertension with hyperlipidemia are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
7101 (2007)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Regarding the claim decided below, VA essentially satisfied 
the notification requirements of the VCAA by means of a 
letter dated in April 2004.  The RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claims on appeal.  

The veteran and his representative have also shown through 
correspondence that they have actual knowledge of the types 
of evidence needed in order to substantiate the claim for an 
increased disability rating.  The purpose of the required 
notice, to ensure that the veteran as a claimant had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated since he had actual knowledge of 
what was necessary to substantiate his claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121, rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge by the veteran cures 
defect in notice).

VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  This requirement 
was met by the April 2004 notice letter prior to the May 2004 
RO rating decision.

To the extent it may be argued that any required notice was 
not provided prior to the initial unfavorable adjudication, 
in a case involving the timing of the VCAA notice, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119- 120 (2004).  After VCAA compliant notice 
was provided, the appellant was then afforded an opportunity 
to respond.  He and his representative have described the 
basis for his claim in statements made.  Also, the claim was 
subsequently readjudicated and the veteran was provided a 
statement of the case in November 2005 and a supplemental 
statement of the case in May 2006.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied. Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  The RO provided a notice letter in March 2006 
addressing Dingess.  In regard to the present claim 
adjudicated below for an increased disability rating, the 
Board finds that the veteran is not prejudiced by a decision 
at this time.  Any question of appropriate notice pursuant to 
Dingess is moot since the claim is denied here below. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including the reports of VA 
examinations, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran claims entitlement to an increased disability 
rating for his service-connected hypertension with 
hyperlipidemia.  Disability evaluations are determined by 
comparing present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  In deciding this case, the Board has considered 
the possibility that different ratings may be warranted for 
different time periods.  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  
 
Service connection is in effect for hypertension with 
hyperlipidemia, for which the RO has assigned a 
noncompensable rating under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, 
the rating criteria applicable here provide that:

A 10 percent rating is warranted for hypertension 
for cases in which the diastolic pressure is 
predominantly 100 or more; or if the systolic 
pressure is predominantly 160 or more; or, this is 
the minimum evaluation for an individual with a 
history of diastolic pressure of predominantly 100 
or more and who now requires continuous medication 
for control; and 

A 20 percent disability rating is warranted if the 
diastolic pressure is predominantly 110 or more; or 
the systolic pressure is predominantly 200 or more.  

38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

In every instance such as here in which the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (2007).

The veteran is service connected for hypertension with 
hyperlipidemia. Hyperlipidemia is "a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia, hypercholesterolemia, 
etc." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 
2000); see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 
1995) (defining hyperlipidemia as the presence of an 
abnormally large amount of lipids in the circulating blood).  

Hyperlipidemia, is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits is payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  Hyperlipidemia, 
therefore, is not an appropriate entity for the rating 
schedule.).  Further, there is no evidence of record 
suggesting the veteran's hyperlipidemia by itself causes any 
impairment of earning capacity.  

Therefore, the Board finds that the veteran's service-
connected hypertension with hyperlipidemia is appropriately 
evaluated under rating criteria for rating hypertension-
Diagnostic Code 7101.  

During a May 2004 VA examination for hypertension, the 
examiner made findings that there was no evidence of 
hypertensive heart disease; or of arteriosclerotic 
complications of hypertension.  Blood pressure readings 
revealed the veteran's blood pressure to be 137/91, 149/80, 
and 143/85 (systolic/diastolic).  After examination, the 
examination report contains a diagnosis of hypertension, diet 
and exercise controlled. 
 
During an April 2005 VA examination for hypertension, the 
veteran reported that he stopped taking his medications about 
one year before the present examination due to side effects 
of fatigue he was having.  The veteran reported that he 
remained off medication since then, and that current 
treatment consisted of diet and exercise.   Blood pressure 
readings revealed the veteran's blood pressure to be 137/83, 
139/83, and 152/84.  Examination of the heart revealed 
regular rate and rhythm, with a rate of approximately 60 
beats per minute; no murmur, S3 or S4; no evidence of cardiac 
enlargement; and no evidence of hypertensive heart disease.  
There was also no evidence of arteriosclerotic complications 
of hypertension; and chest X-ray and EKG were normal.  After 
examination, the report contains diagnoses of (1) essential 
hypertension (diet and exercise controlled); and (2) 
hypercholesterolemia.

A review of the VA medical records on file shows that during 
treatment visits (starting with any recorded visits dated 
within one year before the current claim on appeal), the 
veteran's blood pressure (systolic/diastolic) was measured 
and found to be as follows: June 6, 2005, 146/100; June 27, 
2005, 136/80; August 1, 2006, 112/60; August 9, 2006, 145/86, 
142/76; and March 2007, 133/84.

Of the numerous blood pressure readings dated within one year 
prior to the present claim on appeal, there is only a 
solitary reading in June 2005 showing a diastolic pressure of 
100; the remainder are all less than 100, ranging from 60 to 
91 and predominantly in the 80s.  Further, of all of the 
readings during the relevant period, none of the systolic 
pressure readings is 160 or more.  The highest systolic 
reading during that period is 152, with the others ranging 
down to 112.  

Thus, the preponderance of the evidence is against assignment 
of a compensable disability rating for hypertension with 
hyperlipidemia, because the diastolic pressure has not been 
predominantly 100 or more; and the systolic pressure has not 
been predominantly 160 or more.  In sum, the veteran's 
hypertension results in diastolic pressure that is 
predominantly less than 100, and systolic pressure that is 
predominantly less than 160.  A higher evaluation for 
hypertension is therefore unwarranted under that criteria.  

Moreover, the medical evidence does not show that the veteran 
has a history of diastolic pressure of predominantly 100 or 
more and now requires continuous medication for control.  See 
Diagnostic Code 7101.  In fact, at the time of the veteran's 
two VA examinations in 2004 and 2005, his blood pressure was 
shown to be under control through diet and exercise alone and 
no medication.  Although-as reflected in VA treatment notes 
in March 2007-the veteran is currently taking atenolol to 
treat his blood pressure, there still is no evidence of a 
history of diastolic pressure of predominantly 100 or more.  
Even in the years before the current claim, between March 
2001 and October 2002, blood pressure readings showed only 
one episode in which diastolic pressure measured 100 or more.  
That was in June 2001, when two readings taken showed 
diastolic pressure of 113 and then 92.  The other diastolic 
pressure readings during this period between March 2001 and 
October 2002 were predominantly below 100, ranging from 87 to 
92.   

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).

In sum, the preponderance of evidence is against the claim 
for a compensable disability rating for service-connected 
hypertension with hyperlipidemia.  The benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 




ORDER

Entitlement to a compensable disability rating for 
hypertension with hyperlipidemia is denied.


REMAND

The veteran is claiming entitlement to service connection for 
headaches.  He also asserts that he is entitled to increased 
disability ratings for bilateral pes planus, allergic 
rhinitis, and chronic non-specific dermatitis.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claims.  

The veteran is claiming entitlement to service connection for 
headaches.  The RO denied the veteran's claim primarily on 
the basis of an opinion contained in the report of an April 
2004 VA examination for neurological disorders.  In that 
report the examiner opined that the veteran's diagnosed 
tension type headaches were not related to the veteran's 
nevus involving the right eye (Service connection is in 
effect for right eye nevis and lattice degeneration.).   

That examiner, however, did not address any other potential 
headache etiology,  that may be linked to the veteran's 
service.  The examiner did not address the question of 
whether the diagnosed headaches disorder is due to any other 
service-connected disability; or whether it is directly 
related to service.  In regard to the former, the veteran is 
service connected for allergic rhinitis.  As reflected in the 
most recent VA examination on this matter, medical evidence 
of record shows that the veteran's allergic rhinitis is 
manifested by complaints of a history of recurrent runny 
nose, stuffy nose, and itchy, watery eyes along with 
recurrent sneezing.  During the April 2005 VA examination, 
the examiner found there was an approximate 20 percent 
occlusion of both nostrils.  Etiologies of headaches can 
include causes such as congestion or nasal disease 
(rhinogenous headaches).  See Dorland's Illustrated Medical 
Dictionary 817 (30th ed. 2003).  

Regarding the question of the veteran's headaches being 
directly linked to service, the service medical records show 
that at his September 1998 retirement examination, the 
veteran reported that he had had frequent or severe 
headaches, which he as a layman characterized as sinus 
headache.  At the May 2004 VA examination for neurologic 
disorders, the veteran reported having had "daily headaches 
over the past 20 years," which would have included much of 
his time in service.    

Based on the foregoing, the RO should arrange for an 
examination and opinion as to the likelihood that the 
veteran's diagnosed headaches disorder is related either to 
service or to a service-connected disability to specifically 
include his diagnosed allergic rhinitis. 

Regarding the claims for increased ratings for bilateral pes 
planus and for allergic rhinitis, during the March 2007 
Travel Board hearing, the veteran testified indicating that 
both his bilateral pes planus and allergic rhinitis had 
worsened since the last VA examination in April 2005.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 

Regarding the claim for an increased rating for chronic non-
specific dermatitis, the RO has evaluated that disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).  Under 
that code, dermatophytosis is to be rated as disfigurement of 
the head, face, or neck (under Code 7800); as scars (under 
Codes 7801, 7802, 7803, 7804, or 7805); or as dermatitis 
(under Code 7806) depending upon the predominant disability.  

During the most recent VA examination in April 2005, the 
examination revealed numerous discrete nodule like lesions 
ranging in size from one-half to one centimeter.  These were 
mainly on the extremities, with several of the anterior 
trunk, and face.  Under Diagnostic Code 7813 evaluation of 
lesions of the face are to be evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, for disfigurement of the face.  
In evaluating the skin condition under that code, it is 
important to consider the extent of disfigurement in terms of 
elements of disfigurement described in the code and Note 1 
following Diagnostic Code 7800.  Note 1 lists eight 
characteristics of disfigurement to be used in evaluating the 
disability under Diagnostic Code 7800.

Although the VA examiner in April 2005 noted that there were 
lesions of the face, and there is a photograph at that time 
clearly showing lesions, the examiner did not address the 
extent of disfigurement resulting from those lesions as 
requested.  In the examination report, in response to that 
query, the examiner merely stated "not applicable."  The RO 
should arrange for another examination to obtain findings 
addressing the extent of disfigurement of the face, as well 
as any disfigurement of the head or neck if affected-as 
indicated in the order below.  

Given the foregoing discussions, and the amount of time that 
has elapsed since the last VA compensation examination of the 
veteran's bilateral pes planus, allergic rhinitis, and 
chronic non-specific dermatitis, the RO should provide the 
veteran more current examinations to determine the current 
severity of these disabilities.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
VA examinations would be useful in determining both, the 
nature and etiology of the veteran's diagnosed headaches, and 
the current status of the appellant's bilateral pes planus, 
allergic rhinitis, and chronic non-specific dermatitis (The 
duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).)
 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment 
received by the veteran for the following: 
headaches; bilateral pes planus; allergic 
rhinitis; and chronic non-specific 
dermatitis.

2.  Thereafter, schedule the veteran for 
appropriate VA examinations by appropriate 
specialists to determine the nature and 
etiology of the veteran's claimed 
headaches, and to determine the severity 
of the veteran's bilateral pes planus, 
allergic rhinitis, and chronic non-
specific dermatitis.   

The respective examiners are to provide a 
detailed review of the veteran's history 
and current complaints; as well as 
findings as to the nature and etiology of 
his headaches, and the nature and extent 
of the service-connected disabilities.  
The respective examiners should perform 
all studies deemed appropriate, and set 
forth all findings in detail in the 
respective examination reports.  The RO 
should make the claims file available to 
the examiners, who should review the 
entire claims folder in conjunction with 
the examinations.  The examiners should 
indicate this fact in the respective 
examination reports.    

After reviewing the available medical 
records and examining the appellant, each 
examiner should comment on the impact of 
the respective service-connected 
disabilities on the veteran's ability to 
work.  The examiners must provide a 
complete rationale for any opinion 
offered.  The examiners should render 
comments specifically addressing the 
following questions regarding the 
disability examined.

A.  Headaches: If the examiner diagnoses a 
chronic condition/disorder, then based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or greater) 
that the headache disorder is the result 
of, or was increased by, injury or disease 
incurred during active service, or is due 
to service-connected disability to 
specifically include the veteran's 
allergic rhinitis.  

B.  Bilateral Pes Planus: The examiner 
should comment on which of the following 
criteria the veteran's bilateral pes 
planus more closely approximates (for each 
foot):  

(i) Severe, objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities; or 

(ii) Pronounced, marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances; or b.) 
objective evidence of marked deformity 

Additionally, the examination report must 
also address any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

C.  Allergic Rhinitis:  The otolaryngolic 
examiner should indicate if the veteran 
has polyps; and the extent, on a 
percentage basis, of any obstruction of 
the nasal passages on both sides.  

If the examiner finds that the veteran's 
service-connected rhinologic 
symptomatology is consistent with 
sinusitis, then the examiner should also 
indicate findings as follows. 

(i) Note if the veteran's disability is 
manifested by periodic incapacitating 
and/or non-incapacitating episodes; and 
if so, opine as to the number and 
duration of each episode per year.  

(ii) Make findings as to whether 
incapacitating episodes require prolonged 
(lasting four to six weeks) antibiotic 
treatment; and whether non-incapacitating 
episodes would be characterized by 
headaches, pain, purulent discharge, 
and/or crusting.  

D.  Chronic Non-Specific Dermatitis:  With 
respect to the service-connected skin 
disorder including any residuals thereof, 
the skin examiner must provide specific 
findings as to each of the following:

(i).  The nature of the service-
connected skin disorder and resulting 
residuals including any scarring, 
cystic nodules, exudation, pruritis, 
and any other manifestations.

(ii).  The location and measurement, in 
square inches or square centimeters, of 
the area or areas encompassed by 
residual scarring;

(iii).  Whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, 
poorly nourished, repeated ulceration, 
unstable, tender, and/or painful on 
examination;

(iv)  Whether the associated scarring 
produces limitation of function of the 
affected part(s);

(v).  The measurement of the percentage 
of the entire body affected by the 
service-connection skin disorder 
residuals; 

(vi).  The measurement of the 
percentage of exposed areas affected by 
the service-connection skin disorder 
residuals;

(vii).  The need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and, if there 
is such a need, the total duration 
required over the past 12 months;

(viii).  Regarding affected areas of 
the head, face, and neck: whether there 
is visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, 
lips);

(ix).  Regarding affected areas of the 
head, face, and neck: specify if any of 
the following characteristics of 
disfigurement are present and if so 
list each: scar is 5 or more inches in 
length; scar is at least 1/4 inch wide at 
the widest part; surface contour of 
scar is elevated or depressed on 
palpation; scar is adherent to 
underlying tissue; in an area exceeding 
6 square inches, the skin is either 
(list all conditions present) hypo- or 
hyper-pigmented, of abnormal texture,  
underlying soft tissue is missing, 
and/or skin is indurated and 
inflexible.

3.  After the examination, the RO must 
readjudicate the claims under review here.  
If any benefit sought is not granted, 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


